Citation Nr: 0325454	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cardiovascular disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from November 1944 until 
October 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from October 2000 and 
February 2003 rating decisions of the Regional Office (RO) in 
Buffalo, New York which denied service connection for heart 
disease as secondary to PTSD, and an increased rating for 
PTSD.  The veteran expressed dissatisfaction with the 
determination with respect to the denial of service 
connection for heart disease in a notice of disagreement 
received in June 2001, and has perfected a timely appeal to 
the Board.  


REMAND

The veteran asserts that he now has cardiovascular disease as 
the result of his service-connected PTSD for which service 
connection should also be granted.

Review of the record discloses that the veteran's private 
physician submitted a medical report dated in December 1999 
stating that PTSD most likely contributed to his heart 
problem.  The appellant underwent VA examination by a nurse 
practitioner in August 2000 whereupon an opinion was 
essentially rendered to the effect that heart disease was not 
related to PTSD.  The veteran has since submitted medical 
authority which tends to support his contentions that his 
PTSD and/or psychiatric disability may be implicated in the 
development of cardiovascular disability.

The Board observes in this instance that there is a 
substantial difference of opinion in this case which must be 
resolved before further adjudication of the claim.  The Board 
thus concludes that examination by a cardiologist is most 
appropriate under the circumstances.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination, and 
conducting a thorough and contemporaneous medical examination 
by a medical specialist, to include a medical opinion which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be scheduled 
for examination by a cardiologist to 
determine the etiology of current 
cardiovascular disability.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide an opinion 
with respect to any diagnosed 
cardiovascular disability as to whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
more) a) secondary to the service-
connected PTSD, or b) whether there is 
additional disability of the 
cardiovascular system as the result of 
aggravation by the service-connected 
PTSD.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed.  The conclusions reached by 
the veteran's private physician and the 
medical authority submitted by the 
appellant should specifically be 
addressed.  The 



claims folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include a fully detailed response to the 
specific opinion request, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

3.  After the requested development has 
been completed, the agency of original 
jurisdiction should re-adjudicate the 
issue of entitlement to service 
connection for cardiovascular disease 
as secondary to service-connected PTSD.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




